OPINION OF THE COURT
In each case: Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (78 AD2d 959; see, also, Matter of St. Joseph’s Health Center Props, v Srogi, 51 NY2d 127; and Matter of Faculty-Student Assn. of the State Univ. Coll, at Oswego v Sharkey, 29 NY2d 621; contrast Matter of Stuyvesant Sq. Thrift Shop v Tax Comm, of City of N. Y., 54 NY2d 735).
Concur: Judges Jasen, Jones, Fuchsberg and Meyer. Judge Gabrielli dissents and votes to reverse in an opinion in which Chief Judge Cooke and Judge Wachtler concur.